Title: To James Madison from Baron de Montlezun-Labarthette, [ca. 16 September 1816]
From: Montlezun‐Labarthette (Montlezun de Labarthette), Barthélémy Sernin du Moulin, baron de
To: Madison, James


        
          Monsieur le Président,
          [ca. 16 September 1816]
        
        Un ancien Officier de l’armée française, ayant eu l’avantage de servir sous l’immortel Washington, et le Général La fayette, au Siège d’Yorck-town, il y a présentement 35 années, a le bonheur d’être rendu près de Votre demeure, chargé d’une lettre du Marquis pour Votre Excellence.
        Débarqué depuis peu de jours à Norfolk, je me suis empressé de venir Vous trouver, dans l’espoir que Votre Excellence ayant égard aux instances de l’Amitié et aux bonnes recommandations d’un homme qui jouit, à juste tître, d’une aussi grande vénération que Votre ancien ami, le Général la fayette, et aussi à mes faibles Services en faveur de l’indépendance Américaine, voudra bien prendre interêt à la situation difficile où je me trouve après de longues infortunes et, recemment encore, par un accident éprouvé à la mer.
        Je suis porteur d’un Certificat du Marquis, lequel constate mes anciens services Militaires en Virginie, et ceux de mon père qui, en sa qualité de Lt.-Colonel du Régiment de touraine, commanda la tranchée de Gauche pendant tout le siège d’Yorck-town, et, entr’autres, lorsque le Vaisseau de guerre Anglais, le Caron fut brûlé par nos Batteries.
        J’eus le malheur de perdre mon père par suite des blessures qu’il reçut durant la guerre de l’indépendance.
        Privé de mon patrimoine dans la tourmente révolutionnaire, et desirant me fixer en Amérique, je viens Solliciter Votre puissant appui, Monsieur le Président, pour me faire obtenir une Concession de terres, s’il est vrai que j’y aye quelque droit et pour moi et pour mon père; soit qu’on m’alloue un Lot territorial, soit que l’indemnité ou Gratification me fût accordée en argent.
        
        Je me flatte que je pourrai me rendre utile dans ce pays: Mon intention serait de faire exécuter un Projet que j’ai conçu, il y a plusieurs années. Il est certain qu’il procurerait d’étonnans avantages au Gouvernement et à la population entière des Etats-Unîs, en particulier, et, Généralement, à tous les peuples Civilisés, mais j’aurais besoin d’être aidé.
        Il s’agirait d’établir une Poste-Volante, au moyen de la quelle les lettres—par écrit, parviendraient, en moins de 24 heures, de la Capitale aux principales frontières et aux ports-de-mer les plus importans; et vice Versâ, la Communication ayant lieu de jour et de nuit et en toute saison, sans obstacle quelconque!
        Malheureusement mon Manuscrit est resté en Europe; mais le projet et les moyens me sont tellement présens que ce Manuscrit ne m’est nullement indispensable. Je ne l’ai confié qu’à un Ministre et à un très petit nombre d’individus très éclairés: tous furent frappés de la hardiesse de l’idée et de la grandeur du projet, et m’engagèrent à le Soumettre au Gouvernement.
        Convaincu que la chose est facile á établir, je compte, à mon retour à Washington, prendre les mesures nécessaires pour m’assurer le fruit de ma découverte, en cas de Succès.
        L’accident que j’ai éprouvé dernièrement, la perte d’une malle tombée à la mer, me réduit à la détresse.
        C’est avec une peine infinie que j’ai pu me rendre à Orange-County.
        Oserais-je me flatter, Monsieur le Président, que Votre Excellence daignant avoir égard aux bonnes recommandations de l’homme du monde qui Lui est le plus sincèrement attaché, et en Considération de mes Services et de mes infortunes, voudra bien venir obligeamment à mon aide et m’admettre à l’honneur de Lui présenter mes très humbles hommages en même tems que la lettre de Son ancien et fidèle Ami. Je suis avec un très profond respect, Monsieur le Président, de Votre Excellence, le très humble, très Obéissant et dévoué Serviteur
        
          le Bon. de Montlezun-LabarthetteChr. de l’ordre Royal et Mre. de Saint-Louis.
        
       
        CONDENSED TRANSLATION
        A former French army officer who served under the immortal Washington and General Lafayette at the siege of Yorktown thirty-five years ago is pleased to arrive near JM with a letter for him from the marquis. Having landed a few days ago at Norfolk, he hastens to find JM, relying on the customs of friendship, the good recommendations of General Lafayette, and his own poor services in favor of American independence, in the hope that JM will be pleased to take an interest in the difficult situation he finds himself after long misfortunes and, still more recently, an accident at sea. He brings a certificate from the marquis confirming his former military

services in Virginia, and those of his father who, as a lieutenant colonel of the Touraine regiment, commanded the left flank during the siege of Yorktown and among other incidents when the English warship Charon was burned by American batteries. He has had the misfortune to lose his father as a result of wounds received during the War of Independence. Deprived of his inheritance by the French revolutionary tempest, and wishing to establish himself in America, he has come to solicit JM’s support in obtaining a grant of lands, if it is true that he has any right to it, either in his own right or his father’s, or whether an indemnity or gratuity might be granted to him in money. He flatters himself that he will be able to make himself useful in this country. His intention is to carry out a project which he conceived several years ago in the certainty that it will procure amazing advantages to the government and the whole population of the United States and generally to all civilized peoples. It would involve establishing a Flying Post, by which letters in written form would travel in less than twenty-four hours from the capital to the main borders and most important seaports, and vice versa, with communication taking place day and night and in any season, without any obstacle whatever! Unfortunately, he left his manuscript in Europe, but the project and means are so ever present in his mind that the manuscript is not indispensable. He has never shared it with anyone except a minister and a very small number of enlightened people. All were struck with the boldness of the idea and the grand scope of the project and have urged him to submit it to the government. Convinced that the matter is easy to establish, he counts on taking the necessary measures to secure his discovery in the event of its success after his return to Washington. The accident which he lately suffered, the loss of a trunk which fell into the sea, reduces him to distress. After taking infinite pains, he has been able to reach Orange County. Should he flatter himself that JM will be pleased to consider the recommendations of the man who is most sincerely attached to JM, that JM would come to his aid in consideration of his past services and misfortunes and allow him the privilege of presenting his humble respects at the same time with the letter from JM’s old and faithful friend.
      